Case 16-25751        Doc 43     Filed 12/19/18     Entered 12/19/18 11:07:32          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 16-25751
         Susan M Krakowski

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Glenn Stearns, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 08/11/2016.

         2) The plan was confirmed on 10/07/2016.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 10/09/2018.

         6) Number of months from filing to last payment: 26.

         7) Number of months case was pending: 28.

         8) Total value of assets abandoned by court order: $0.00.

         9) Total value of assets exempted: $129,262.10.

         10) Amount of unsecured claims discharged without payment: $1,153.39.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 16-25751        Doc 43      Filed 12/19/18    Entered 12/19/18 11:07:32                Desc         Page 2
                                                  of 3



 Receipts:

         Total paid by or on behalf of the debtor             $16,289.72
         Less amount refunded to debtor                           $81.33

 NET RECEIPTS:                                                                                  $16,208.39


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                $2,843.00
     Court Costs                                                              $0.00
     Trustee Expenses & Compensation                                        $868.88
     Other                                                                    $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                $3,711.88

 Attorney fees paid and disclosed by debtor:                $1,157.00


 Scheduled Creditors:
 Creditor                                      Claim         Claim            Claim       Principal      Int.
 Name                                Class   Scheduled      Asserted         Allowed        Paid         Paid
 AES/PHEAA                       Unsecured           0.00           NA              NA            0.00       0.00
 AMERICAN HONDA FINANCE CORP Secured                 0.00          0.00            0.00           0.00       0.00
 CARILLON ADULT MASTER ASSOC Secured                 0.00          0.00            0.00           0.00       0.00
 DISCOVER BANK                   Unsecured      9,700.50       9,700.50        9,700.50      9,700.50     228.00
 ILLINOIS DEPT OF REVENUE        Priority            0.00           NA              NA            0.00       0.00
 INTERNAL REVENUE SERVICE        Priority            0.00           NA              NA            0.00       0.00
 LVNV FUNDING                    Unsecured         510.51      1,587.59        1,587.59      1,587.59      37.32
 MIDLAND CREDIT MGMT AGENT FOR Unsecured              NA         622.74          622.74        622.74      14.51
 NAVIENT SOLUTIONS INC           Unsecured           0.00          0.00            0.00           0.00       0.00
 VISION FINANCIAL SERVICES/INGAL Unsecured         175.00           NA              NA            0.00       0.00
 JP MORGAN CHASE/JAMIE DIMON CE Unsecured           82.39           NA              NA            0.00       0.00
 MRSI/INGALLS MEMORIAL HOSPITAL Unsecured          500.00           NA              NA            0.00       0.00
 AT&T                            Unsecured         396.00           NA              NA            0.00       0.00
 SILVERLEAF RESORT INC           Unsecured           0.00           NA              NA            0.00       0.00
 TOYOTA FINANCIAL SERVICES       Secured             0.00          0.00            0.00           0.00       0.00
 US BANK                         Unsecured           0.00          0.00            0.00           0.00       0.00
 WELLS FARGO HOME MORTGAGE       Secured           305.85        305.85          305.85        305.85        0.00
 WELLS FARGO HOME MORTGAGE       Secured             0.00          0.00            0.00           0.00       0.00




UST Form 101-13-FR-S (9/1/2009)
Case 16-25751        Doc 43      Filed 12/19/18     Entered 12/19/18 11:07:32              Desc    Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00              $0.00
       Mortgage Arrearage                                   $305.85            $305.85              $0.00
       Debt Secured by Vehicle                                $0.00              $0.00              $0.00
       All Other Secured                                      $0.00              $0.00              $0.00
 TOTAL SECURED:                                             $305.85            $305.85              $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00               $0.00            $0.00
        Domestic Support Ongoing                               $0.00               $0.00            $0.00
        All Other Priority                                     $0.00               $0.00            $0.00
 TOTAL PRIORITY:                                               $0.00               $0.00            $0.00

 GENERAL UNSECURED PAYMENTS:                             $11,910.83         $11,910.83            $279.83


 Disbursements:

         Expenses of Administration                             $3,711.88
         Disbursements to Creditors                            $12,496.51

 TOTAL DISBURSEMENTS :                                                                      $16,208.39


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 12/18/2018                             By:/s/ Glenn Stearns
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
